Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Claim 6 is objected to because of the following informalities:
	In claim 6, "m3" (both occurrences) should be --mm3--.
	Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 describes "a diameter of the cylindrical neck depends on a distance between the pair of grooves and a volume of the resonance unit" (emphasis added).  The claimed diameter of the cylindrical neck is ambiguous because the meets and bounds of "depends on" is unclear. 
5)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6)	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 11 describes "a diameter of the cylindrical neck depends on a distance between the pair of grooves and a volume of the resonance unit" (emphasis added).  Since "depends on" is not restricted, claim 11 fails to require an additional limitation.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kawashima
9)	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashima (US 2022/0024261).
	Kawashima discloses a pneumatic tire having a tread comprising land portions 20, 21, 22 separated by circumferential grooves 10, 11 [FIGURE 1].  The center land portion 20 comprises Helmholtz type resonators 30, first sipe 32 and second sipe 33 [FIGURE 1].  Each Helmholtz type resonator 30 comprises a cavity part 31 wherein the first sipe 32 connects the resonator 30 to one circumferential groove 10 and the second sipe 33 connects the resonator 30 to another circumferential groove 11.  In FIGURE 1, there are two main circumferential grooves 10, 11.  FIGURE 1 is reproduced below:

    PNG
    media_image1.png
    490
    629
    media_image1.png
    Greyscale

In paragraph 43, Kawashima teaches that the tread may comprise three or more grooves.  Kawashima discloses that the sipe may extend straight in the longitudinal direction thereof [FIGURE 1].  Kawashima discloses that the sipe may extend zigzag in the depth direction and have an cylindrical enlarged portion at the bottom thereof [FIGURE 2C].  FIGURE 2C is reproduced below:

    PNG
    media_image2.png
    185
    213
    media_image2.png
    Greyscale

  	As to claims 1-3, the claimed tire is anticipated by Kawashima.
	As to claim 1, the claimed resonator reads on resonator 30.  The claimed neck unit reads on (A) first sipe 32, which comprises a straight flow path extending between the resonance unit and the one main groove and an undulating flow path extending from a bottom of the straight flow path [FIGURES 1-2] and (B) cylindrical neck 35 formed under the undulating flow path [FIGURE 2] wherein the neck unit is configured to maintain the one main groove and the resonance unit to be in communication with each other through the cylindrical neck [FIGURES 1-2, paragraphs 38-40].  The claimed kerf unit reads on the second sipe 33, which comprises a straight flow path extending between the resonance unit and the other main groove and an undulating flow path extending from a bottom of the straight flow path of the kerf unit directly to the resonance unit and the other main groove [FIGURES 1-2] wherein, when receiving a load, while the kerf unit is configured to be closed when receiving the load as the straight flow path and the undulating flow path thereof are interlocked [paragraph 40].  The term "directly" is descriptive of the straight flow path and the undulating flow path and fails to exclude a cylindrical neck at the bottom of the kerf unit.  The term "closed" is descriptive of the straight flow path and the undulating flow path and fails to exclude a cylindrical neck at the bottom of the kerf unit
	As to claim 2, Kawashima teaches that each Helmholtz type resonator 30 comprises a cavity part 31 wherein the first sipe 32 connects the resonator 30 to one circumferential groove 10 and the second sipe 33 connects the resonator 30 to another circumferential groove 11.
	As to claim 3, Kawashima teaches using three or more circumferential grooves and forming resonators 30 in a land portion between a pair of circumferential grooves.  Since 4 > 3, four circumferential grooves is included within the disclosure of Kawashima.
Japan 144
10)	Claims 1-3, 5-7, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 144 (JP 2007-269144) in view of Kawashima (US 2022/0024261) and optionally Japan 816 (JP 2006-341816).
	Japan 144 discloses a pneumatic tire having a tread comprising five land portions separated by four circumferential grooves [FIGURES 1, 5-9].  In FIGURE 1, each of the intermediate land portions comprise Helmholtz resonators 5, first necks 7A and second necks 7B wherein a first neck 7A connects a resonator 5 to one of a pair of circumferential grooves and a second neck 7B connects the resonator 5 to the other of the circumferential grooves. Each resonator 5 comprises an air space 6.  Each of the necks may be a sipe [e.g. FIGURE 3A, 3B, 9].  FIGURE 9 is reproduced below:

    PNG
    media_image3.png
    278
    374
    media_image3.png
    Greyscale

In FIGURE 9, each intermediate land portion comprises first sipes 27C, air spaces 16 of resonators 15C, and second sipes 17C.  The sipe may have a cylindrical enlarged portion at the bottom thereof [FIGURE 3C].  FIGURE 3C is reproduced below:

    PNG
    media_image4.png
    186
    261
    media_image4.png
    Greyscale

The air space has an area of 50 to 600 mm2 and a depth = 20-90% depth of circumferential groove.  The neck has a width of 3 to 50% width of the air space and a depth less than or equal to 70% of the depth of the air space.  The neck may be a sipe having a width such as 0.5 mm [working example 1].  The tire inhibits air column resonance and prevents deterioration of land portion rigidity.  See machine translation. It is noted that first sipe 27C. air space 16 and second sipe 17C defines a resonator 15C (resonator unit) [FIGURES 1, 3B, 3C, 5-9; especially FIGURE 9]. 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide each intermediate land portion in Japan 144's pneumatic tire such that each first sipe (e.g. 27C in FIGURE 9) and each second sipe (e.g. 17C in FIGURE 9) comprises 
a straight flow path extending between a resonance unit and one of the circumferential grooves;  
an undulating flow path extending from a bottom of the straight flow path;
a cylindrical neck formed under the undulating flow path

since (1) Japan 144 teaches that each sipe (e.g. 27C, 17C) may have a straight trace at the tread surface between an air chamber 16 of a resonator 15C and a circumferential groove [FIGURE 9, machine translation], (2) Japan 144 teaches that each sipe may have a cylindrical enlarged portion at the bottom thereof [FIGURE 3C, machine translation], (3) Kawashima teaches providing a sipe 32, 33 in a tread of a pneumatic tire such that the sipe 32, 33 comprises a straight trace at the tread surface between an air cavity 31 of a resonator 80 and a circumferential groove 10, 11, an undulating trace 34 (zigzag trace) in the depth direction and a cylindrical enlarged part 35 at the bottom thereof [FIGURES 1, 2C]; Kawashima teaching (A) the sipes close during rolling of the tire such that walls of the sipes contact each other to support each other and increase rigidity of the land portion so that rolling resistance becomes small, (B) by providing the sipes with a zigzag trace in the depth direction, the walls of the sipe surely support each other and rigidity of the land portion increases and (C) the enlarged part 35 is suppressed from being closed so that function of the resonator can be performed to reduce passing noise [paragraph 40] and optionally (4) Japan 816 teaches providing a sipe in a land portion of a tread such that the sipe has a straight trace at the tread surface, a vertical straight trace in the depth direction over a depth L1 and an undulating trace (e.g. zigzag or waveform (sine curve)) below the vertical trace in the depth direction to improve brake performance and drive performance on snow, ice and dry road surface (loss of sipe edge on dry road being prevented by the vertical trace) and to suppress deformation to suppress deterioration of ground contact property and suppress uneven wear [FIGURES 1-3, machine translation].
	With respect to the claimed neck unit (claim 1), note Kawashima's teaching of (A) first sipe 32, which comprises a straight flow path extending between the resonance unit and the one main groove and an undulating flow path extending from a bottom of the straight flow path [FIGURES 1-2] and (B) cylindrical neck 35 formed under the undulating flow path [FIGURE 2] wherein the neck unit is configured to maintain the one main groove and the resonance unit to be in communication with each other through the cylindrical neck [FIGURES 1-2, paragraphs 38-40].
	With respect to the claimed kerf unit (claim 1), note Kawashima's teaching that the second sipe 33 comprises a straight flow path extending between the resonance unit and the other main groove and an undulating flow path extending from a bottom of the straight flow path of the kerf unit directly to the resonance unit and the other main groove [FIGURES 1-2] wherein, when receiving a load, while the kerf unit is configured to be closed when receiving the load as the straight flow path and the undulating flow path thereof are interlocked [paragraph 40].  The term "directly" is descriptive of the straight flow path and the undulating flow path and fails to exclude a cylindrical neck at the bottom of the kerf unit.  The term "closed" is descriptive of the straight flow path and the undulating flow path and fails to exclude a cylindrical neck at the bottom of the kerf unit
	The claimed "straight flow path" (claim 1) reads on a straight sipe segment which is inclined with respect to the tread surface as disclosed by Kawashima [FIGURE 2].  IN ANY EVENT: The claimed "straight flow path" reads on a straight vertical sipe segment which is oriented at 90 degrees to the tread surface as disclosed by optional Japan 816.
	The claimed "undulating flow path" (claim 1) reads on a bent sipe portion as shown by Kawashima [FIGURE 2C].  IN ANY EVENT: The claimed "undulating flow path" reads on the undulating sipe portion disclosed by optional Japan 816; it being noted that FIGURE 3 illustrates a zigzag sipe portion and paragraph 43 describes a waveform (sine curve) portion.
	As to claim 2, note Japan 144's teaches that the air space / necks function as a Helmholtz resonator to reduce air column resonance.
	As to claim 3, Japan 144's tread comprises four circumferential grooves.  
	With respect to claims 5, 7, and 15, the claimed first resonator unit reads on a resonator in the left intermediate land portion and the claimed second resonator unit reads on a resonator in the right intermediate land portion.
	As to claim 6, Japan 144 discloses providing the air chamber with an area of
50 to 600 mm2 and a depth of 20 to 90% depth of circumferential groove.  In working example 1, the tire size is 195/65R15; the tread pattern is shown in 	FIGURE 9; each circumferential groove has a width = 8 mm and depth = 8 mm; each air space has a length = 36 mm, width = 6 mm, depth = 4 mm (area = 216 mm2) and volume = 864 mm3; and each neck has a width = 0.5 mm, depth = 2 mm, length = 6 mm and area = 1 mm2.
	As to claim 10, Japan 144 discloses using a sipe neck having a length of, for example, 6 mm [working example 1].
	Claim 11 fails to require the cylindrical neck to have a diameter different than the diameter of the cylindrical enlarged portion disclosed by Japan 144 [FIGURE 3C]. 
11)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 144 (JP 2007-269144) in view of Kawashima (US 2022/0024261) and optionally Japan 816 (JP 2006-341816) as applied above and further in view of Japan 323 (JP 2001-063323) or Japan 205 (JP 01-101205).
	As to claim 12, it would have been obvious to one of ordinary skill in the art to provide Japan 144's tire such that the diameter of the cylindrical neck (cylindrical enlarged portion) is 1 to 3 mm and the cross sectional area of the cylindrical neck (cylindrical enlarged portion) is 1 to 12 mm2 since (1) Japan 323 teaches providing a cylindrical enlarged portion at the bottom of a sipe in a tire tread such that the cylindrical enlarged portion has an area of 1 to 28 mm2 (radius = 0.56 to 3.0 mm) to reduce air pumping noise [FIGURES 1-4, machine translation] or (2) Japan 205 teaches providing a cylindrical enlarged portion at the bottom of a sipe (width = 0.3 to 1.7 mm) in a tire tread such that the cylindrical enlarged portion has diameter of 1.2 to 5 times the width of the sipe to improve water discharging performance [FIGURE 3, machine translation].
12)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 144 (JP 2007-269144) in view of Kawashima (US 2022/0024261) and optionally Japan 816 (JP 2006-341816) as applied above and further in view of Kiwaki et al (US 2012/0118460).
	As to claim 18, it would have been obvious to one of ordinary skill in the art to provide Japan 144's pneumatic tire such that a third resonance unit is provided in the center land portion between the second circumferential groove and the third circumferential groove since (1) Kawashima teaches providing resonators in a center land portion of a tire tread to improve noise performance [FIGURE 1, paragraph 43] and (2) Kiwaki et al teaches providing resonators in a center land portion and each intermediate land portion to reduce noise [FIGURE 1].
Remarks
13)	Applicant’s arguments with respect to claims 1-3, 5-7, 10-12, 15 and 18 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	Applicant's arguments filed 8-25-22 have been fully considered but they are not persuasive.
	Applicant argues that, in Kawashima, both the first sipe 32 and the second sipe 33 have an enlarged part 33 (or cylindrical neck) and that, in Japan 144, both the first neck 7A and the second neck 7B have an enlarged portion (or cylindrical portion).  This argument is not persuasive since claim 1 reads on and fails to exclude an enlarged portion (or cylindrical neck) being provided at the bottom of the kerf unit. 
14)	No claim is allowed.
15)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 20, 2022